Citation Nr: 9903569	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  95-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for tarsal tunnel 
syndrome, right ankle.

2.  Entitlement to service connection for right knee 
condition and nerve damage to the right leg. 


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 rating action of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran submitted a notice of disagreement 
(NOD) in June 1994 and requested a personal hearing.  He was 
afforded a personal hearing before RO personnel in August 
1994.  A transcript of that hearing is of record.  The 
Hearing Officer made a decision in September 1994 and the RO 
issued a statement of the case (SOC) in October 1994.  The 
veteran's substantive appeal was received in December 1994.  

The veteran appeared at a personal hearing before the 
undersigned Member of the Board sitting at the RO in May 
1998.  A transcript of that hearing is of record. 

The veteran filed an Application for Increased Compensation 
Based on Unemployability at the same time he filed his 
original claim for service connection.  In the rating action 
presently on appeal, the RO granted service connection and 
assigned a noncompensable evaluation for the residuals of a 
left medial meniscus tear.  By a February 1996 rating action, 
that rating was increased to the current level of 10 percent.  
To date, the RO has taken no action on the Unemployability 
claim and that claim is referred to the RO for appropriate 
action. 


REMAND

As noted, the veteran testified in May 1998 at a personal 
hearing at the RO before the undersigned Member of the Board.  
At that time, he reiterated his claims that the conditions at 
issue are the result of injuries sustained in service.  The 
veteran further testified that he had received medical 
treatment for the claimed conditions from various physicians, 
both VA and private.  He identified two VA facilities and two 
private physicians and the approximate time period of the 
treatment; however, it does not appear that complete medical 
records have been obtained. 

The veteran's statements have the effect of putting VA on 
notice that relevant evidence may exist, or could be 
obtained, that, if true, would make the veteran's claim 
"plausible" and that such evidence has not been submitted 
with the application.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The RO should request the veteran's complete records 
from the VA facilities in St. Albans and Fort Hamilton, and 
from those private physicians identified by the veteran at 
his hearing. 

The veteran also testified that he was receiving social 
security disability benefits, due in part to his right knee 
condition.  Where there is actual notice to VA that the 
appellant is receiving disability benefits from the Social 
Security Administration (SSA), VA has a duty to acquire a 
copy of the decision granting social security disability 
benefits and the supporting medical documents relied upon.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In connection with his claim, the veteran submitted 
additional pertinent evidence directly to the Board.  Under 
38 C.F.R. § 20.1304(c) (1998), any evidence submitted to the 
Board and accepted as timely must be referred to the RO for 
review and the preparation of a supplemental statement of the 
case unless that procedural right is waived by the veteran in 
writing.  In this case, the veteran has not waived that 
procedural right in writing.  As such, the Board must refer 
this evidence to the RO for initial review.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all private 
medical care providers who treated him 
for complaints regarding his right ankle 
and right knee conditions since service.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  

2.  The RO should obtain all the 
veteran's VA treatment records since 
service, which are not currently in the 
claims file, including those from the VA 
facilities in St. Albans and Fort 
Hamilton.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case which 
addresses all evidence of record and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 4 -


